[Cite as Columbus Bar Assn. v. Craig, 131 Ohio St.3d 364, 2012-Ohio-1083.]




                     COLUMBUS BAR ASSOCIATION v. CRAIG.
 [Cite as Columbus Bar Assn. v. Craig, 131 Ohio St.3d 364, 2012-Ohio-1083.]
Attorney misconduct, including failing to keep client reasonably informed and
        engaging in conduct involving dishonesty—Public reprimand.
  (No. 2011-1721—Submitted November 16, 2011—Decided March 20, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-040.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Steve A. Craig of Columbus, Ohio, Attorney
Registration No. 0011244, was admitted to the practice of law in Ohio in 1976.
On April 11, 2011, relator, Columbus Bar Association, charged Craig with
professional misconduct arising from his forging a client’s signature on an
affidavit of transfer on death, notarizing that signature, and then filing the
document with the Franklin County Recorder’s Office.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See Section 11 of the Rules and Regulations Governing Procedure on Complaints
and Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg.”).
        {¶ 3} In the parties’ consent-to-discipline agreement, Craig stipulates to
the facts as alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep his client reasonably informed
about the status of a matter), 4.1(a) (prohibiting a lawyer from knowingly making
a false statement of material fact or law), and 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).
Relator has agreed to dismiss alleged violations of Prof.Cond.R. 1.1 (requiring a
                             SUPREME COURT OF OHIO




lawyer to provide competent representation to a client) and 8.4(h) (prohibiting a
lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law).
       {¶ 4} The parties stipulated that no aggravating factors exist and that
mitigating factors include the absence of a prior disciplinary record, absence of a
selfish motive, a timely good-faith effort to rectify the consequences of the
misconduct, full and free disclosure and a cooperative attitude toward the
disciplinary proceedings, and Craig’s good character and reputation aside from
the charged misconduct. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c), (d), and (e).
Based upon these substantial mitigating factors, the parties have stipulated that a
public reprimand is the appropriate sanction for Craig’s misconduct.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11, and they recommend that we adopt
the agreement in its entirety. We agree that Craig violated Prof.Cond.R. 1.4(a)(3),
4.1(a), and 8.4(c) and that, consistent with the parties’ agreement, this conduct
warrants a public reprimand.       Therefore, we adopt the parties’ consent-to-
discipline agreement.
       {¶ 6} Accordingly, Craig is hereby publicly reprimanded for his
violation of Prof.Cond.R. 1.4(a)(3), 4.1(a), and 8.4(c). Costs are taxed to Craig.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Bruce A. Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar
Counsel; and Robert D. Erney, for relator.
       Kegler, Brown, Hill & Ritter Co., L.P.A., and Christopher J. Weber, for
respondent.
                            ______________________




                                         2